                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                           Plaintiff,

                   v.

    LOUIS HOLGER EKLUND,                         Case No. 3:18-cr-00035-SLG-MMS

                           Defendant.


      ORDER REGARDING MOTION FOR RULE 17 SUBPOENA FOR PHILIP
                 KAUFMAN AND HIS EXPERT REPORT

         Before the Court at Docket 415 is defendant Louis Holger Eklund’s pro se

Motion to Issue Subpoena for a Witness and Document Pursuant to Fed. R. Crim.

P Rule 17(c)(1). No response from the government is necessary.1

         Mr. Holger seeks to have the Court “issue a subpoena for Philp N. Kaufman

& his expert witness report . . . to testify & be presented to the jury at trial.” 2 Mr.

Kaufman’s expert witness report was prepared for an Alaska state court Child in

Need of Aid case. Mr. Holger asserts that he will pay for the witness fees and

service fees and requests that the Court “just issue the subpoenas & mail them to

[Mr. Holger].”3



1
 See Docket 197 (text order stating that “the government need not respond to any filing by the
defendant unless the Court orders a response”).
2
    Docket 415 at 4.
3
    Docket 415 at 4.




           Case 3:18-cr-00035-SLG Document 427 Filed 02/03/21 Page 1 of 3
         A served subpoena for a witness “must . . . command the witness to attend

and testify at the time and place the subpoena specifies.”4 There is currently no

trial date scheduled in this case. Thus, at this time Mr. Holger would be unable to

issue a subpoena for Mr. Kaufman to appear at trial because there is no trial date

to put on the subpoena and no trial proceeding for Mr. Kaufman to attend.

         It appears that Mr. Kaufman’s expert report has already been discovered to

Mr. Holger by the government.              Mr. Holger previously filed a Brady motion

requesting, inter alia, “[t]he expert witness report” used in the Alaska state court

Child in Need of Aid case related to Mr. Holger’s son.5 The Court has reviewed

that prior motion, and there the “expert witness report” listed as “Item #5” is

described nearly identically to the report described as Mr. Kaufman’s in the instant

motion.6 The government responded to “Item #5” in the Brady motion by stating

that it had already discovered to Mr. Holger the “report of an expert witness in a

Child in Need of Aid case” as requested in Mr. Holger’s Brady motion.7 Because

Mr. Kaufman’s expert report has already been provided to Mr. Holger in discovery,




4
  Fed. R. Crim. P. 17(a) (emphases added). Cf. United States v. Sellers, 275 F.R.D. 620, 623
(D. Nev. 2011) (“Rule 17(c)(1) does not authorize a party to subpoena a witness and require him
to report at some time or place other than either a trial or hearing to be held at which he is to
testify. Its purpose is to permit the issuance of subpoenas only to compel attendance at
hearings conducted by the court and trial.”).
5
    Docket 369 at 2 (item #5).
6
    Compare Docket 369 at 2 (item #5) with Docket 415 at 3.
7
    Docket 374 at 5.

Case No. 3:18-cr-00035-SLG-MMS, United States v. Eklund
Order Re Motion for Rule 17(a) Subpoena for Philip Kaufman and His Expert Report
Page 2 of 3
           Case 3:18-cr-00035-SLG Document 427 Filed 02/03/21 Page 2 of 3
it is not reasonable for a subpoena to be issued to require Mr. Kaufman to produce

the same report.8

       In light of the foregoing, IT IS ORDERED that the motion at Docket 415 is

DENIED without prejudice to Mr. Holger to renew the Rule 17(a) motion to compel

Mr. Kaufman to testify at trial when a trial date is scheduled in this case and is

DENIED as to the Rule 17(c) motion.

       DATED this 3rd day of February, 2021, at Anchorage, Alaska.

                                                  /s/ Sharon L. Gleason
                                                  UNITED STATES DISTRICT JUDGE




8
  See United States v. RW Prof’l Leasing Servs. Corp., 228 F.R.D. 158, 163 (E.D.N.Y. 2005)
(finding a criminal defendant’s subpoena duces tecum request to be “unreasonable” because it
sought third-party records that had already been provided to the defendant and the defendant
could find the documents with its “own efforts”). Cf. Docket 384 (order requiring standby
counsel to provide Mr. Holger with printed copies of the documents listed in the Brady motion
that had been provided in discovery).

Case No. 3:18-cr-00035-SLG-MMS, United States v. Eklund
Order Re Motion for Rule 17(a) Subpoena for Philip Kaufman and His Expert Report
Page 3 of 3
        Case 3:18-cr-00035-SLG Document 427 Filed 02/03/21 Page 3 of 3
